Mercure, J. (dissenting).
We respectfully dissent.
Defendant (the related corporate defendants shall be treated as a single entity for the sake of simplicity) is a paper merchant operating in the Province of Ontario, Canada. For some years, defendant purchased plaintiff’s paper products on an open account. In April 1990 (at a time when defendant’s account balance exceeded $50,000) plaintiff made a business decision to discontinue its relationship with defendant. At that time, defendant was advised that it could purchase plaintiff’s paper products only during the current month and not thereafter. During the month of April 1990, defendant placed a single order with plaintiff, totaling $20,269.40. Although defendant retained the invoice for the April 1990 purchase and made no written protest concerning the quality of the goods shipped or plaintiff’s decision to cease its business relationship with defendant until December 23, 1992, no payment was ever made. In June 1993, plaintiff commenced this action to recover the $70,984.84 balance due on defendant’s account.
In its amended answer, defendant asserted four counterclaims predicated upon the essential theory that, in terminating its distributorship, plaintiff breached the parties’ oral agreement granting defendant an exclusive right to sell plaintiff’s products within Ontario for an unlimited period of *839time, to be terminated only upon good cause and reasonable notice. Ultimately, plaintiff made the current motion for (1) a protective order with regard to defendant’s discovery demand for all records evidencing plaintiffs sales of paper products to distributors servicing Ontario from 1986 through 1993, including the identity of the distributors and the total annual sales to each of them, (2) summary judgment dismissing defendant’s counterclaims, and (3) summary judgment for the relief demanded in the complaint.
Plaintiff supported its motion with an affidavit of David Manny, its vice-president and secretary, who stated unequivocally that plaintiff had no oral or written "distributorship” agreement with defendant. Rather, defendant was an "at will paper merchant of [plaintiff], ordering, receiving and selling [plaintiffs] paper products only for so long as the parties were mutually satisfied with their business relationship * * * a standard business arrangement similar to [plaintiffs] arrangements with numerous other merchants who purchase [its] products”. Manny also stated that, in his experience, a 30-day notice period is standard in the paper industry for the termination of sales to merchants.
Plaintiff also submitted defendant’s bill of particulars, demonstrating defendant’s complete inability to support its claim that there existed an oral distributorship agreement between the parties. The writings that were referenced in the bill of particulars evidenced nothing more than defendant’s status as an at-will merchant. Perhaps most damning was the acknowledgment that "[d]ue to the passage of time and the lack of writings evidencing the discussions between the parties and/or the terms of the distributorship agreement between [defendant] and [plaintiff], [defendant is] unable to specify with exactness the time, place and manner of the discussions resulting in the distributorship agreement”. In fact, in its bill of particulars and additional submissions on the motion, defendant was able to demonstrate nothing more than plaintiffs willingness to provide it with paper products prior to May 1, 1990 and defendant’s commercial interest in a continuation of that relationship. Nonetheless, other than limiting defendant’s discovery demand to the period from 1986 through 1990, Supreme Court denied plaintiffs motions in all respects.
In our view, the present record clearly demonstrates that defendant’s theory of an oral distributorship agreement and its alternative claim of entitlement to extended notice prior to a conclusion of the parties’ business relationship are nothing more than a legal contrivance designed to divert attention *840from plaintiff’s meritorious causes of action for an account stated and sounding in contract. Defendant having failed to raise any genuine factual issues in opposition to plaintiff’s summary judgment motions or excuse for its failure to do so, Supreme Court should have granted summary judgment dismissing defendant’s counterclaims and granting plaintiff the relief demanded in its complaint.